                                         Case 3:18-cv-07343-EMC Document 38 Filed 12/20/18 Page 1 of 5



                            1       KEITH A. JACOBY, Bar No. 150233
                                    kjacoby@littler.com
                            2       LITTLER MENDELSON, P.C.
                                    2049 Century Park East, 5th Floor
                            3       Los Angeles, CA 90067.3107
                                    Telephone:    310.553.0308
                            4       Facsimile:    310.553.5583
                            5       ANDREW M. SPURCHISE, Bar No. 245998
                                    aspurchise@littler.com
                            6       KEVIN R. VOZZO, Bar No. 288550
                                    kvozzo@littler.com
                            7       LITTLER MENDELSON, P.C.
                                    900 Third Avenue
                            8       New York, New York 10022.3298
                                    Telephone:    212.583.9600
                            9       Facsimile:    212.832.2719
                         10         SOPHIA BEHNIA, Bar No. 289318
                                    sbehnia@littler.com
                         11         EMILY E. O’CONNOR, Bar No. 279400
                                    eoconnor@littler.com
                         12         LITTLER MENDELSON, P.C.
                                    333 Bush Street, 34th Floor
                         13         San Francisco, California 94104
                                    Telephone:     415.433.1940
                         14         Facsimile:     415.399.8490
                         15         Attorneys for Respondent
                                    UBER TECHNOLOGIES, INC.
                         16
                                    [Additional counsel listed on next page]
                         17

                         18                                          UNITED STATES DISTRICT COURT

                         19                                    NORTHERN DISTRICT OF CALIFORNIA

                         20

                         21         MARCIANO ABADILLA, ET AL.,                   Case No. 3:18-cv-07343-EMC

                         22                           Petitioners,               STIPULATION TO CONTINUE HEARING
                                                                                 ON MOTION TO COMPEL
                         23                v.                                    ARBITRATION AND BRIEFING
                                                                                 SCHEDULE; [PROPOSED] ORDER
                         24         UBER TECHNOLOGIES, INC.
                                                                                 Complaint Filed: December 5, 2018
                         25                           Respondent.                Trial Date: None set

                         26

                         27

                         28
  LITTLER MENDELSON, P.C.
2049 Century Park East, 5th Floor
  Los Angeles, CA 90067.3107        STIPULATION TO CONTINUE HEARING                                     Case No. 3:18-cv-07343-EMC
         310.553.0308
                                    AND BRIEFING SCHEDULE
                                        Case 3:18-cv-07343-EMC Document 38 Filed 12/20/18 Page 2 of 5



                            1       STEPHEN G. LARSON, Bar No. 145225
                                    slarson@larsonobrienlaw.com
                            2       PAUL A. RIGALI, Bar No. 262948
                            3       prigali@larsonobrienlaw.com
                                    R.C. HARLAN, Bar No. 234279
                            4       rcharlan@larsonobrienlaw.com
                                    LARSON O’BRIWN LLP
                            5       555 S. Flower Street, Suite 4400
                                    Los Angeles, CA 90071
                            6       Telephone:    213.436.4888
                            7       Facsimile:    213.623.2000

                            8       Attorneys for Petitioners
                                    MARCIANO ABADILLA, et al.
                            9

                         10

                         11

                         12

                         13

                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
  LITTLER MENDELSON, P.C.
2049 Century Park East, 5th Floor
  Los Angeles, CA 90067.3107        STIPULATION TO CONTINUE HEARING     2.                   Case No. 3:18-cv-07343-EMC
         310.553.0308
                                    AND BRIEFING SCHEDULE
                                          Case 3:18-cv-07343-EMC Document 38 Filed 12/20/18 Page 3 of 5



                            1                 Pursuant to Civil Local Rule 7-12, Petitioners Marciano Abadilla, et al. (collectively
                            2       “Petitioners”) and Respondent Uber Technologies, Inc. (“Uber”) (Petitioners and Respondent are
                            3       collectively referred to as the “Parties”), by and through their respective counsel of record, hereby
                            4       stipulate as follows:
                            5                 WHEREAS, on December 5, 2018, Petitioners filed a Petition To Compel Arbitration (Dkt.
                            6       1);
                            7                 WHEREAS, on December 5, 2018, Petitioners filed a Motion To Compel Arbitration (Dkt.
                            8       3);
                            9                 WHEREAS, on December 14, 2018, Petitioners served the Petition via personal service;
                         10                   WHEREAS, on December 17, 2018, this Court set the hearing on Petitioners’ Motion to
                         11         Compel Arbitration for January 17, 2019 at 1:30 p.m.;
                         12                   WHEREAS, on December 18, 2018, Respondent’s counsel entered their appearance in this
                         13         matter;
                         14                   WHEREAS, Respondent has notified Petitioner that, absent an order continuing the hearing
                         15         and setting a briefing schedule, Respondent calculates the initial due date for its opposition brief as
                         16         December 28, 2018 and the initial due date for Petitioners’ reply brief as January 4, 2019;
                         17                   WHEREAS, the Parties have met and conferred regarding the briefing schedule and hearing
                         18         date on Petitioners’ Motion To Compel Arbitration, and stipulate to the relief requested herein;
                         19                   NOW THEREFORE, the Parties respectfully request that the Court ORDER as follows:
                         20                   1.     Respondent’s deadline to oppose Petitioners’ Motion To Compel Arbitration is
                         21         continued to January 14, 2019;
                         22                   2.     Petitioners’ deadline to file a reply in support of their Motion To Compel Arbitration
                         23         is continued to January 24, 2019; and
                         24                   3.     The hearing on Petitioners’ Motion To Compel Arbitration is continued from January
                         25         17, 2019 to February 7, 2019 at 10:30 a.m.1
                         26                   IT IS SO STIPULATED.
                         27

                         28         1
                                     Respondent’s counsel is not available at 1:30 p.m. on February 7, 2019.
  LITTLER MENDELSON, P.C.           STIPULATION TO CONTINUE HEARING                         3.                  Case No. 3:18-cv-07343-EMC
2049 Century Park East, 5th Floor
  Los Angeles, CA 90067.3107        AND BRIEFING SCHEDULE
         310.553.0308
                                         Case 3:18-cv-07343-EMC Document 38 Filed 12/20/18 Page 4 of 5



                            1
                                    Dated: December 20, 2018
                            2

                            3
                                                                                        /s/ Sophia Behnia
                            4                                                           SOHPIA BEHNIA
                                                                                        LITTLER MENDELSON, P.C.
                            5                                                           Attorneys for Respondent
                                                                                        UBER TECHNOLOGIES, INC.
                            6

                            7       Dated: December 20, 2018
                            8

                            9                                                           /s/ R.C. Harlan
                                                                                        R.C. HARLAN
                         10                                                             LARSON O’BRIEN LLP
                                                                                        Attorneys for Petitioners
                         11                                                             MARCIANO ABADILLA, et al.
                         12
                                                                       ATTESTATION OF FILER
                         13
                                           I, Sophia Behnia, attest that concurrence in the filing of this document has been obtained
                         14
                                    from R.C. Harlan, which shall serve in lieu of his signature on this document.
                         15
                                           Dated this 20th day of December, 2018.
                         16
                                                                                 /s/ Sophia Behnia
                         17                                                      SOPHIA BEHNIA
                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
  LITTLER MENDELSON, P.C.           STIPULATION TO CONTINUE HEARING                4.                         Case No. 3:18-cv-07343-EMC
2049 Century Park East, 5th Floor
  Los Angeles, CA 90067.3107        AND BRIEFING SCHEDULE
         310.553.0308
                                          Case 3:18-cv-07343-EMC Document 38 Filed 12/20/18 Page 5 of 5



                            1                                               [PROPOSED] ORDER
                            2               PURSUANT TO STIPULATION, IT IS SO ORDERED.
                            3               1.       Respondent’s deadline to oppose Petitioners’ Motion To Compel Arbitration is

                            4       January 14, 2019;

                            5               2.       Petitioners’ deadline to file a reply in support of their Motion To Compel Arbitration

                            6       is January 24, 2019; and

                            7               3.       The hearing on Petitioners’ Motion To Compel Arbitration is continued from January

                            8       17, 2019 to February 7, 2019 at 10:30 a.m.

                            9
                                    Dated: _____________, 2018                            __________________________
                         10                                                               The Honorable Edward M. Chen
                                                                                          United States District Judge
                         11

                         12
                                    FIRMWIDE:161267848.1 073208.1653
                         13

                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
  LITTLER MENDELSON, P.C.           STIPULATION TO CONTINUE HEARING                  5.                         Case No. 3:18-cv-07343-EMC
2049 Century Park East, 5th Floor
  Los Angeles, CA 90067.3107        AND BRIEFING SCHEDULE
         310.553.0308
